IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                               No. 06-41740                      September 7, 2007
                             Summary Calendar
                                                            Charles R. Fulbruge III
                                                                    Clerk
DONALD EDWARD MACK

                                           Plaintiff-Appellant

v.

JEFFERY B BARNETT, Lieutenant, Michael Unit; SUZZAN FLEMINGS,
Nurse Practitioner, Michael Unit; PHILLIP WRIGHT, Paroled; PHILLIP
BAKER
                                        Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:06-CV-421


Before KING, DAVIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Donald Edward Mack, Texas prisoner # 391890, moves for in forma
pauperis (IFP) status to appeal the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint on the basis of the three-strikes bar in 28 U.S.C. § 1915(g).
However, as there is no timely notice of appeal in this case, this court lacks
jurisdiction to consider Mack’s § 1983 claims. See Bowles v. Russell, 127 S. Ct.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-41740

2360, 2366 (2007). Accordingly, this case is DISMISSED with prejudice. Mack’s
motions for IFP status and for appointment of counsel are DENIED.




                                     2